FRANK H. ELMORE, Circuit Judge.
This cause came on to be heard upon defendant’s motion for summary judgment, and the court having heard argument of counsel and having found as a matter of law that the defendant owed no duty to place or erect signal barricades or other devices to give warning of construction hazards ahead to the plaintiffs who were proceeding in the wrong direction on the highway, and the court being otherwise fully advised in the premises, it is ordered and adjudged —
(1) The defendant’s motion for summary judgment is granted.
(2) The plaintiffs shall take nothing by their suit and the defendant shall go hence without day, having and recovering of and from the plaintiffs its costs herein of $120.80, for which let execution issue.